Citation Nr: 1603460	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  15-11 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel




INTRODUCTION

The Veteran served on active duty from April 1951 to November 1970.  He died in January 2014.  The appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management system (VBMS) have been reviewed and considered.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January 2014; the cause of death was listed as acute respiratory arrest, pneumonia, atrial fibrillation, and acute renal failure.  Other significant conditions contributing to death but not resulting in the underlying cause was noted as acidosis.

2.  At the time of the Veteran's death, service connection was in effect for postoperative residuals of a growth removal from the left thumb, rated as 0 percent disabling; residuals of a fracture of the left rib, rated as 0 percent disabling; postoperative residuals of a right inguinal hernia repair, rated as 0 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.

3.  The Veteran's chronic obstructive pulmonary disease (COPD), and fatal acute respiratory arrest, pneumonia, atrial fibrillation, acute renal failure, and acidosis were not manifested in service or until years after discharge, and are not shown to have been related to his military service or any incident therein, to include asbestos exposure.

4.  The Veteran's service-connected disabilities did not cause or contribute substantially or materially to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted in this case. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided on appeal. The appellant must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.

The duty to notify was satisfied prior to the RO's initial decision by way of notification provided to the appellant with her Fully Developed Claim Form (VA 21-526EZ) that informed her of her duty and the VA's duty for obtaining evidence. See February 2014 Form VA 21-526EZ.  The notice that accompanies the Fully Developed Claims form informed the appellant of what evidence is required to substantiate a claim for service connection and of the appellant's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the appellant satisfies the VCAA duty to notify.  To participate in the fully developed claims process, the appellant agreed to submit all private treatment records relevant to the claim.  In addition, the RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Although a January 2014 statement by Dr. D.R.M. indicates that he treated the Veteran for several years, the appellant did not authorize VA to obtain records from him, and did not submit those records in the context of the Fully Developed Claim process.  Thus, the Board finds that all necessary development has been accomplished 

The Board finds that the duty to notify the appellant has therefore been satisfied. The appellant has received all essential notice (or otherwise demonstrated actual knowledge of the pertinent contents of such notice), has had a meaningful opportunity to participate in the development of her claim, and has not been prejudiced by any technical notice deficiency along the way.  In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also must make reasonable efforts to assist the appellant with obtaining evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained the Veteran's service treatment records, private treatment records, death certificate, statements from a private doctor and an opinion from a VA physician.  The Board is not aware, and the appellant has not suggested the existence of, any additional pertinent and available evidence not yet received.   The Board has received the VA medical opinion, and finds that it is adequate.  The appellant does not contend otherwise.

In conclusion, based on the foregoing, the Board finds that the appellant has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway, supra. 




Relevant Laws and Regulations

Regarding a claim seeking service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 C.F.R. § 3.312.  When it is determined that a veteran's death was service connected, his surviving spouse and/or children are generally entitled to dependency and indemnity compensation.  See 38 U.S.C.A. § 1310 (West 2014). 

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

The regulations provide that service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributing cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of the disease primarily causing death.  38 C.F.R. § 3.312(c)(3).  Moreover, there are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions.  A service-connected disability is not generally held to have accelerated death unless such disability affects a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

In the present case, the Veteran's death certificate discloses that he died in January 2014.  The cause of death is listed as acute respiratory arrest, pneumonia, atrial fibrillation, and acute renal failure.  Other significant conditions contributing to death but not resulting in the underlying cause is noted as acidosis.  At the time of his death, no claim by him for VA benefits was pending.

The Veteran's military records show that he served in the United States Navy as a boiler technician.  The VA has determined that the likelihood of exposure to asbestos for persons in that military occupation is highly probable.  

At the time of his death, the Veteran was service-connected for postoperative residuals of a growth removal from the left thumb; residuals of a fracture of the left rib; postoperative residuals of right inguinal hernia repair; and bilateral hearing loss.

The appellant seeks service connection for the cause of the Veteran's death under the provision of 38 U.S.C.A. § 1310, maintaining that the Veteran's death is related to service on the basis that decades of asbestos exposure while in the military contributed to his ongoing lung damage and ultimately to his COPD, which contributed to his death.  

The Veteran's service treatment records are silent for any findings, complaints, or treatment of COPD, acute respiratory arrest, pneumonia, atrial fibrillation, acute renal failure, acidosis or asbestosis.  The Veteran's November 1970 Report of Medical Examination at the time of his retirement showed clinical evaluation of the lungs and chest, heart, vascular system, and genitourinary system as normal.  

A statement on file from D.R.M., M.D., dated in January 2014 stated:

I have had the pleasure of participating in the health care needs of [the Veteran] for many years.  He had multiple medical problems of which COPD was a major component.  His COPD was the result of a combination of events including tobacco use, but also I strongly feel that several decades of asbestos exposure during his work in the boiler room areas in the ships while in the U.S. Navy contributed.  It is clear that asbestos exposure most likely contributed to his ongoing lung damage and ultimately to his COPD, which contributed to his death.

In a July 2014 statement, Dr. D.R.M. stated:

[The Veteran] had multiple medical problems; however, ultimately end-stage COPD was a primary cause of death.  He had endured many years of prolonged exposure to asbestos environments while in the military.  Multiple studies including chest x-rays and CT scans documented the COPD in addition to pleural plaques on the diaphragmatic surface.  He had a history of hemoptysis in addition on occasions.  He had multiple admissions in the past for pneumonia and atrial fibrillation in addition to his COPD and pulmonary issues.  The recurrent episodes of pneumonia were related to the progressive nature of his lung disease, which had their foundation in his asbestos exposure in my opinion.

In September 2014 a VA physician addressed the cause of the Veteran's death.  The VA physician opined that it was less likely than not that the Veteran's death was caused by the claimed in service injury, event or illness.  The physician stated that his rationale was based upon the review of the claim file, the Veteran's death certificate, and the statements from Dr. D.R.M.  The VA physician noted that there was no evidence of an asbestos related pleural disease noted on the death certificate, that there is no positive association between asbestos exposure and pneumonia or COPD, that it was his clinical understanding that asbestos related pleural disease occurs within 10 years of exposure, and that there was no clear evidence by radiologic studies of an asbestos related pleural disease within 10 years in the medical records reviewed.

Having carefully reviewed the record, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  The Board first notes that although Dr. D.R.M. in July 2014 concluded that end stage COPD was the primary cause of the Veteran's death, the death certificate does not reference COPD.  There is no indication that the appellant has sought to have the death certificate amended to reflect Dr. D.R.M.'s delayed contribution to the cause of the Veteran's death.  In any event, even assuming that COPD was a primary cause of death, the service treatment records are negative for any complaints, diagnosis of or treatment for respiratory arrest, COPD, pneumonia, atrial fibrillation, acute renal failure, acidosis, or asbestosis.  Moreover, the record is devoid of any documentation of a diagnosis of asbestosis.  As a boiler technician on board a Navy ship, the Veteran very likely was exposed to asbestos notably, however, there is no diagnosis of asbestosis.  

In addition, the evidence does not establish that COPD was incurred in or the result of service or exposure to asbestos in service.  In his January 2014 statement, Dr. D.R.M. stated that the Veteran's COPD was the result of a combination of events including tobacco use, but believed that several decades of asbestos exposure during service contributed.  In his July 2014 statement, Dr. D.R.M. believed that the Veteran's pneumonia was related to lung disease from asbestos exposure.  In his September 2014 opinion, the VA physician noted that there is no positive association between asbestos exposure and pneumonia or COPD.  

The Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing; the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Yoyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, when evaluating the ultimate merits of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the September 2014 VA physician who provided a clear rationale for his conclusion.  Although Dr. D.R.M. in his January and July 2014 statements concluded that the Veteran's exposure to asbestos in service contributed to the Veteran's lung damage and ultimately to his COPD, as noted above there is no evidence in the record of a diagnosis of asbestosis, and Dr. D.R.M. himself did not suggest the Veteran had that disorder.  Instead, Dr. D.R.M. believed that the Veteran's COPD and pneumonia were somehow related to asbestos exposure, but he did not provide a rationale for his belief.  In contrast, the VA physician indicated that the Veteran had not evidenced an asbestos related pleural disease, and noted that medically, there was no positive association between asbestos exposure and pneumonia or COPD.  Although Dr. D.R.M. noted multiple chest x-rays and CT scans which documented COPD, he did not describe the studies as evidencing asbestos related pleural disease.

The Board finds the probative value of the September 2014 VA physician's opinion outweighs the opinions of Dr. D.R.M., given that the September 2014 examiner included rationales for the opinion which are consistent with the record, in contrast to Dr. D.R.M.'s opinions which offer no rationale.  The evidence shows that none of the fatal disorders were present in service or until decades after service, and that the same is true of the Veteran's COPD.  The evidence did not show the Veteran had asbestosis.  As between the conflicting medical opinions, the September 2014 opinion is better supported by the evidence of record, and includes a supportable rationale.  The Board has considered the lay statements of the appellant, but points out that the determination of whether a lung disability was caused by exposure to asbestos is clearly beyond the competency of a layperson.

In short, then, the evidence as a whole shows that although the Veteran likely had asbestos exposure, there is no demonstration of a link between the exposure and his death from COPD, respiratory arrest, pneumonia, atrial fibrillation, acute renal failure, or acidosis.  Given the lack of competent evidence in support of the claim, the evidence is against a finding of a nexus between the Veteran's death and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


